Pannell, Judge.
The appellant was convicted of the offense of burglary, and judgment of conviction and sentence was duly entered. His motion for new trial, one of the grounds of which was that “the verdict was contrary to law and the principles of justice” was overruled and the defendant, within the time allowed by law, entered his appeal to this court from the judgment of conviction and sentence. The sole enumeration of error was as follows: “The verdict of the trial court is contrary to the law and principles of justice in that it was based on a jury charge which erroneously *190stated the applicable principles of law and thereby deprived the appellant of his right to ‘due process of law,’ as guaranteed by the Fourteenth Amendment to the United States Constitution and Article I, Paragraph III, of the Constitution of the State of Georgia.” Held:
Submitted January 8, 1970
Decided February 13, 1970.
Robert D. Peckham, Charles T. Erion, for appellant.
1. The enumeration of error is too vague, indefinite and incomplete to constitute an enumeration of error on a particular charge of the court. Nor is this lack of particularity cured by a reference to the notice of appeal or the record, or a combination of all of them, as required by Sec. 3 of the Act of 1968 adding a paragraph (d) to Section 13 of the Appellate Practice Act (Ga. L. 1968, pp. 1072, 1074; Code Ann. § 6-809 (d)) for the reason that the enumeration furnishes no descriptive key to the charge involved so that it may be identified by reference to the notice of appeal or the record.
2. In reaching the above conclusions, we have pretermitted any question of whether or not the overruling of the motion for new trial, one ground of which was that “the verdict was contrary to law and the principles of justice,” established the law of the case so as to prevent a consideration of the enumeration of error under the doctrine established by Hill v. Willis, 224 Ga. 263 (161 SE2d 281) as construed in Tiller v. State, 224 Ga. 645 (161 SE2d 137).

Judgment affirmed.


Jordan, P. J., and Eberhardt, J., concur.